Citation Nr: 0322687	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-12 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right shoulder 
impingement with X-ray evidence of degenerative changes 
involving the knees, hips, elbows, and shoulders, claimed as 
muscle and joint pain as due to an undiagnosed illness.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to an initial increased rating for headaches, 
currently evaluated as 10 percent disabling.

(The issues of entitlement to service connection for right 
shoulder impingement with X-ray evidence of degenerative 
changes involving the knees, hips, elbows, and shoulders, 
claimed as muscle and joint pain as due to an undiagnosed 
illness, as well as the issue of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, will be addressed in the REMAND portion of this 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had verified active service from October 1960 to 
September 1962 and from November 1990 to June 1991 with 
periods of active duty for training and inactive duty 
training with the Army National Guard reportedly through 
September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO).  

The Board notes that the veteran requested a hearing in June 
2000.  Prior to being scheduled for the hearing, the veteran 
withdrew his request in April 2001.  There are no additional 
outstanding hearing requests of record.


FINDINGS OF FACT

1.  The veteran's headaches are not manifested by 
characteristic prostrating attacks averaging once a month 
over the last several months.

2.  The objective evidence of record does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
headaches so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1-4.14, 
4.124a, Diagnostic Code 8100 (2002).  

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
headaches.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

Although this case was filed in September 1997 before the 
enactment of the VCAA, the case was adjudicated in accordance 
with the provisions of the VCAA.  In this regard and to the 
extent that the VCAA applies to this case, the Board notes 
that the VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 1999 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a March 2000 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In an August 2001 letter, the RO informed the veteran of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received.  Thus, the veteran was clearly 
notified of the evidence necessary to substantiate his 
increased rating claim.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received in part, as have VA outpatient 
treatment records and private medical reports.  In addition, 
the veteran was provided with VA examinations in November 
1997 and October 2000.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend otherwise. 

Based on the foregoing, the Board finds that the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim, and that VA has done 
everything reasonably possible to assist the veteran.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; lay statements; 
private medical reports; VA outpatient treatment records; and 
VA examination reports.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, it is not required to discuss each and every piece 
of evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is seeking entitlement to an initial increased 
rating for headaches, currently evaluated as 10 percent 
disabling.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, a rating 
evaluation greater than 10 percent is not warranted at this 
time.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran is currently assigned a 10 percent disability 
rating for headaches under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2002).  He contends that his 
headaches are more disabling than currently evaluated and he 
has appealed for an initial increased rating.  

Under Diagnostic Code 8100, the schedular criteria 
contemplate a 10 percent disability rating for migraine 
headaches with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
disability rating is assigned for headaches with 
characteristic prostrating attacks occurring on average once 
a month over the last several months.  A 50 percent 
disability rating is warranted for headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  See 38 C.F.R. 
§ 4.124a (2002).

During his VA examinations and outpatient treatment, the 
veteran reported having headaches beginning in 1994 and 
increasing in frequency.  In December 1994, he stated that he 
had severe headaches occurring 2 to 4 times per month, 
lasting from several hours to one full day.  The headaches 
were described as intense with heavy pressure across the 
head.  In November 1997, the veteran stated that he had at 
least one headache per month lasting half a day.  He did not 
comment on the severity of those headaches. 

At his October 2000 VA examination, the veteran reported 
having headaches that occurred with no specific pattern as 
some came on gradually while others happened quite suddenly.  
He asserted that his headache episodes occurred 2 to 3 times 
per month, lasting half a day to two days.  He described that 
his entire head became involved in the headaches and that he 
became nauseated at times.  He denied having altered vision 
during these episodes and stated that he could continue his 
activities and stay at work during episodes.  He maintained 
that he had not had a severe headache, in which he was unable 
to work, for approximately 2 years.  Following an 
examination, the veteran was diagnosed with a mixed headache 
disorder, with headaches of variable intensity and frequency 
occurring, on average, 2 times per month and lasting up to 
half a day.  It was noted that the veteran could function 
during his headaches.  

After reviewing the record, the Board finds that the evidence 
does not support a rating in excess of 10 percent for the 
veteran's headache disorder.  In order for a 30 percent 
disability rating to be warranted under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, the veteran must suffer from 
prostrating headaches occurring once per month over the last 
several months.  The evidence of record does not support such 
a requirement.  At his most recent examination in October 
2000, the veteran stated that his headaches occurred 2 to 3 
times per month and lasted half a day to 2 days.  However, he 
reported that he was able to work and continue his activities 
during the episodes.  While the veteran's headaches occur 
more than once per month, the record contains no evidence 
that the headaches are prostrating, incapacitating, or 
otherwise so severe as to limit the veteran's functioning.  
Instead, he asserted that his most severe headaches, in which 
he was unable to work, had not occurred for 2 years.  
Further, the record does not reflect that the veteran has 
lost any time from work because of headaches and he has not 
described any interference with his earning capacity in this 
regard.  

Essentially, the Board finds that the evidence of record does 
not show prostrating headaches occurring to the degree 
required for a rating in excess of 10 percent.  The Board is 
bound by the regulatory rating criteria and finds that the 
evidence does not persuasively show that the veteran's 
headache disorder more nearly approximates the criteria for a 
next higher rating of 30 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

C.  Extraschedular consideration

In the March 2000 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected headaches.  Since this matter has 
been adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See also 
VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise that his headaches have resulted in 
marked interference with employment so as to render 
impracticable the application of the regular schedular 
standards.  In addition, the veteran has not presented 
evidence to show that he has been frequently hospitalized 
since his discharge from service due to his headaches.  The 
veteran has stated that he is able to stay at work and 
continue with his activities when his headaches occur.  In 
addition, he reported that his severe headaches, 
incapacitating him from work, have not occurred in 2 years.  
While the veteran has asserted that disability causes pain 
and impairment, such impairment is contemplated in the 
disability ratings that have been assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's headaches do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
Accordingly, an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial rating evaluation in excess of 10 
percent for headaches is denied. 


REMAND

The Board finds that additional development is necessary in 
this case.  In this regard, the Board observes that with 
respect to the veteran's claim of entitlement to service 
connection for right shoulder impingement with X-ray evidence 
of degenerative changes involving both knees, hips, elbows, 
and shoulders, claimed as muscle and joint pain as due to an 
undiagnosed illness, the RO did not provide the veteran with 
notification regarding the information and evidence necessary 
to substantiate this claim and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  On remand, the RO should ensure 
that this information is provided to the veteran.

The Board also finds that additional development, as set 
forth below, is required for the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is required.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO should again contact the NPRC 
and/or the appropriate service entity and 
request that (1) it verify the veteran's 
periods of active duty, active duty for 
training, and inactive duty for training, 
with the Army National Guard and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.

2.  The RO should return the claims 
folder to the examiner at the VA Medical 
Center in Denver, Colorado who conducted 
the veteran's October 2000 VA examination 
for clarifying information.  That 
examiner is requested to answer the 
following questions in relation to the 
October 2000 medical examination of the 
veteran: 

(a)  Does the veteran currently 
suffer from a chronic 
adjustment disorder?
(b) If the answer to (a) is 
yes, is it at least as likely 
as not that the veteran's 
chronic adjustment disorder is 
etiologically related to any 
period of the veteran's active 
military service or any period 
of active duty for training?  

2.  The RO should advise the veteran and 
his representative of the evidence 
necessary to substantiate the claim for 
service connection for right shoulder 
impingement with X-ray evidence of 
degenerative changes involving both 
knees, hips, elbows, and shoulders, 
claimed as muscle and joint pain as due 
to an undiagnosed illness.  The notice 
should also advise the veteran of what 
evidence the VA is responsible for 
obtaining and what evidence the veteran 
is responsible for providing in 
connection with this claim.  

3.  The RO should readjudicate the claim 
of entitlement to service connection for 
an acquired psychiatric disorder, to 
include PTSD, and claim of entitlement to 
service connection for right shoulder 
impingement with X-ray evidence of 
degenerative changes involving both 
knees, hips, elbows, and shoulders, 
claimed as muscle and joint pain as due 
to an undiagnosed illness.  If the 
determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons and bases for the decision.  
The veteran should be afforded a 
reasonable period in which to respond, 
and the record should then be returned to 
the Board for further appellate review, 
as appropriate.

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


